UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6324


ANDREW FRIEDMAN,

                Plaintiff - Appellant,

          v.

WARDEN; JOHN P. GALLEY, Commissioner; WAYNE WEBB, Assistant
Warden; KENNETH HORNING, Warden; SERGEANT HINKLE; OFFICER
YOUNKER; OFFICER RICHIE; OFFICER HENRY; JON WHITEMAN,
Lieutenant; CHAPLAIN ISHMAEL; OFFICER DUNN; OFFICER GELESPI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-00248-DKC)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Friedman, Appellant Pro Se.  Rex Schultz Gordon, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andrew    Friedman   appeals   the    district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed    the    record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Friedman v. Warden, No. 8:10-cv-00248-DKC (D. Md. Feb.

28, 2011).     We deny Friedman’s motion to appoint counsel.               We

dispense    with     oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2